THE THIRTEENTH COURT OF APPEALS

                                   13-19-00112-CV


                        Pioneer Natural Resources USA, Inc.
                                         v.
    Winford A. Matthew, Earl B. Matthew, Roberta M. Wiedeman, Trustee of Robert
                       Matthew Wiedeman Living Trust, et al.


                                  On Appeal from the
                     135th District Court of De Witt County, Texas
                            Trial Cause No. 17-04-24,131


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, vacates the trial court’s orders and judgment and dismisses the case. The

Court VACATES the following orders and judgment: (1) January 9, 2018 Order on

Plaintiffs’ Motion to Compel and for Discovery Abuse Sanctions; (2) September 26,

2018 Order Granting Plaintiffs’ Partial Summary Judgment; (3) September 26, 2018

Order Denying Defendant’s Motion for Summary Judgment; and (4) February 14, 2019

Final Judgment. The case is DISMISSED. Costs of the appeal are adjudged against

the appellant, Pioneer Natural Resources USA, Inc.

      We further order this decision certified below for observance.

September 5, 2019